OFFICE OF THE ATTORNEY GENERAL      OF TEXAS
                        AUSTIN

                                            bfaroh16, 1930



Bon. &. 8. Thornton,Jr.
Chainnan, .$ppropriotions
                        Committee
House of Representatives
Anmtl.tl*
        Texas




                                      WI0 wnmtruetfon OP
Artlole 7 see                          of Texas 18 reeolvod.
                                          antSoP to am oplil-
                                          artuont under Uate
                                  th: JMnaraUe.L..A. @~&a,
                                 Oh a wpy   OP that opinion

                             b of the Conatltutlon,among

                     elature ahaZlpr~Id%bjiar
                     matioa 0Q ~31 ofiiaere, wr-
                     and publio wntraatar m%t
                  r sn this Oanst.itutfon.*
              n 9 of Article B rae adopted at an election
held Wovaaber 2, 3BS6, and, slang other thlnge, prorides
that out of aertain fuad+3 to be derived Prom taxation *St
uhallbe the duty of the State Board 09 Education t% set
amide a euffSolentamouut out of the eaid tax to pr%vi.de
free text-booksfor the use a? ahlldren attend&q the pub-
110 tree,schoole of this State; provided, hwever, that
should the llmlt CP tslurfiOn herein XM&%~ be ITmuft~Ol~nf
the detioit may be met by ap#WopriationfPolathe general
Ron. IS.AL Thornton, Jr., March IS, 39930,PagQ 2



fund of the State."

         At the time of the adoption of this amendment
Seotlon 8 of Article 7 of the Constitutionprovidedr
              "The Governor, Comptrolleran& Seore-
         tary of State r&all wnetltute a Board of
         Eduoation,who shall dlstrlbute,saldfunde
         to the severnl countiesand perfow such
         other duties wnoeming publio schools as
         may be prescribed by law."
         At en e&eotion held Nwmber      es lDS&   3eotlon 3,
Artl.ale7 of the Gonstitutim rae amended 110that it DOI
m-t
              VheLei#f+lature   mhallpmrlde~byla~
         for a 8tste Boar+ of Bdwathxb     whew mea-
     :   hers mhaUbeappeiatedoreleotedin         suah
         mannerandby su0hauthOrit       amI shrllserm
         fo r laohtenum a9 theLegl J ature mhallpre-
         wadbe mat exoeodhg 8lx p8ra.       The uid
         Bonrd ohall perPow   8uN.1 duties OP may be
         prewrlhed by 1-r
          State eoonetltutione are adopt&l as a whol% and a
elauae waiah, stwdhg    by itwlf, might em, of dodhtf'ul lm-
portamy yetberrrdsplsinby       c4neparkwnrithother61auna
or portioarr of the m-e inWrment~     therolb~    It is a pm-
per rule of wnstruct~on that the -1s      is ta be axaminaL
tit& avlew tc arrirlng at the true intent at eaohpart.
         sn wnatrubg    Seotion a Artlole 7ef the Oonmtitu-
fion, the uh0le tinetrmmnt must be aonmidersd, and partlOu-
larly the provl&ms    ot the 30nstltutl0n abets cpoteib Xt
will be noted th8t in Seatian 3 Of &t&ale PI it the'f'rmda
derivedSnna   the murues o~taxationm~itioned     in the me-
ttan are deplete& theLeglalaturerillhe oalledupon fa
supply the detXai%ncielr from the general revenuea. PaplW-~
of the Btete Board 0%'EdIXoPtiOn are either off+loerec,*enante
oragenteoithe     State, and Bwtlon44   of&tiOle3plaue61
within the exalueire )urisdlotion of the Legislature the maf-
ter of prwldAng for their wmpeneation.      8lnoe the adoptian
of 8wtion 3 of Artiale 7, Section 8 of Artidle i has tieea
          and the Legidature, is direoted te pr0~ide for a
a~~e~~deil+
state hoar(i of Edueatiorq whoeemembere   shall be appointed
or eleoted, and who shall perioxm suoh duties ae may be pre-
lion.E. R. Thornton, Jr., March 16, 18~~~ Page 3



scribed by lar.
        When all of these provisionsare considered
and given full ?oroe and effect, the conclusionmust
nooessarflybe reached that the Legislaturehas ex-
clusive control over the compensationto be received
by the officers, servants and agents of the State, in-
eluding the employeesof the State Board of Education.
Strength Is given to this wnstruotion when the pro-
visions of Seotion 3 of Artiole 7 are considered,vhloh
provide that any defioienoleswhich may be oreated in
the funds must be met by.appropriationfrom the general
funds of the Btate.
         We are thoretore of fhe opinion t&at 3ection 3
o?Article?o?     theConstitnt%ondaasnotlimif     the
powor given to the Leghl8ture by Seotion 44 of ArtSole
S of the Constltutlon,and that the Legislaturemay pm-
ride for the aosqmnfmtlox8 of apployees of the State Board
ok? Biusattiq  thereby fixing their salaries.

        Theopinionabovere?erred    to ishersbyover-
rnled




 APPBomDr
   G.--U--
. ATTOBNEX 8EKEWL   OF TSKA8




                                                            \


                                                        .       -